THE Attorney General, on leave granted, filed a petition in this court to procure the disbarment of Guy C. Cowen, an attorney at law, on the ground that respondent has been convicted of a felony. An order to show cause was entered, respondent was served with a copy of the application, order and petition, but he failed to answer within the time prescribed, or at all. The Attorney General moved for judgment on the pleadings, which we treat as a motion for judgment as by default.
[1] Respondent's default has been entered. In legal effect, by his failure to deny the charges in the petition in disbarment, he admits such charges to be true (Peoplev. Powell, 87 Colo. 387, 390, 287 Pac. 858), but we deemed it best in a proceeding of this nature to supplement such admission with proof, and to this end we ordered a reference. The referee took testimony and has reported his findings that respondent is guilty of the charges set out in the petition. This report is approved.
[2] The offense for which respondent was convicted in the district court of the first judicial district is that he unlawfully, knowingly and feloniously owned a still, used, designed and intended for the manufacture of intoxicating liquor. He did not sue out a writ of error and was committed to the state penitentiary, where he is now serving his sentence. Respondent's conviction of this felony conclusively shows his disregard for law, inconsistent with his oath of office, and indicates beyond question that he lacks the requisite moral character to engage in such an honorable calling as the legal profession. The judgment of the court, therefore, is that respondent's name be and hereby is stricken from the roll of attorneys and that he be and is disbarred from further practicing law in this state. *Page 573